DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on January 19, 2022 has been entered.
	Claims 1-4, 7-14, 16-20, 31-33, and 37-39 are pending.
	Applicant’s amendment has overcome all of the previously made rejections. 

Information Disclosure Statement
3.	The Information Disclosure Statement filed on January 19, 2022 has been considered.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jing Liu (Reg. No. 62,377) on January 31, 2022.
The application has been amended as follows: 
In the claims:

In the first line of claim 39, please insert --further-- before the word “comprising”.
	
As well, please replace claims 31 and 32 with the following rewritten claims:
31.	The method of claim 1, wherein the plurality of particles comprises streptavidin beads, agarose beads, magnetic beads, protein A-conjugated beads, protein G-conjugated beads, protein A/G-conjugated beads, protein L-conjugated beads, oligo(dT)-conjugated beads, silica beads, anti-biotin microbeads, or anti-fluorochrome microbeads.

32.	The method of claim 19, wherein the plurality of particles comprises streptavidin beads, agarose beads, magnetic beads, protein A-conjugated beads, protein G-conjugated beads, protein A/G-conjugated beads, protein L-conjugated beads, oligo(dT)-conjugated beads, silica beads, anti-biotin microbeads, or anti-fluorochrome microbeads.
 
Conclusion
5.	Claims 1-4, 7-14, 16-20, 31-33, and 37-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637